Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “an interferometer disposed between the second EDFA and the WDM”. Claim 8 depend from claim 6 which recites “an interferometer disposed between the second EDFA and the photo detector assembly”. Fig. 17 shows a single interferometer (1714) disposed between the second EDFA (1708) and the WDM (404), and also between the second EDFA (1708) and the photo detector assembly (202). Its unclear whether applicant is claiming a first and second interferometer or just one. For examination purposes, it is assumed that only one interferometer is being claimed. 
Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claim 8. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dailing (WO2020/153967).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Dailing discloses a distributed acoustic system (300, fig. 3 and refer to page 10 line 10 and lines 29-31) comprising: two or more lasers (302A, 302b, …, 302n, refer to para 11 lines 16-17); 
a pulser module (305, fig. 3; see page 11 line 8) disposed after and connected to each of the two or more lasers (302A, 302b, …, 302n); 
a wavelength division multiplexer (304, 322), wherein the pulser module (305) is connected to the WDM (304, 322) as inputs (see fig. 3); 
a distal circulator (308; page 11 lines 8-30) connected to the WDM (304, 322) by a fiber optic cable (303); 
and a downhole fiber (310, note that fiber 310 of fig. 3 is the same as fiber 120 of figs. 1-2 which is downhole, refer to page 13 lines 11-12) attached to the distal circulator (308) as an output (see fig. 3) and wherein the downhole fiber (310) comprises at least one sensing fiber (page 11 line 24: fiber 310 is a sensor).
Regarding claim 2, Dailing discloses an Erbium doped fiber amplifier (306, fig. 3; refer to page 11 lines 23-25) disposed between the WDM (304) and the distal circulator (308; see fig. 3).  
Regarding claim 4, Dailing discloses a photo detector assembly (digital converter 370) connected to the distal circulator (308) by a second fiber optic cable (the signals 311, 315, 317 are transmitted via an optic cables).  
Regarding claim 5, Dailing discloses a second EDFA (312) disposed between the distal circulator (308) and the photo detector assembly (370).  
Regarding claim 6, Dailing discloses an interferometer (314, fig. 3 and page 12 lines 3-11) disposed between the second EDFA (312) and the photo detector assembly (370).  
Regarding claim 7, Dailing discloses the WDM (322) disposed between the second EDFA (312) and the photo detector assembly (370).  
Regarding claim 8, Dailing discloses an interferometer (314, fig. 3 and page 12 lines 3-11) disposed between the second EDFA (312) and the WDM (322).  
Regarding claim 9, Dailing discloses two or more parse devices (318, 324) disposed between the WDM (304) and the photo detector assembly (370).  
Regarding claim 10, Dailing discloses an information handling system (380; refer to page 12 line 26 to page 13 line 6) connected to the photo detector assembly (370).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (U.S. 2017/0248480A1), in view of Barfoot et al. (WO2018/156099). 
Regarding claim 1, Dong et al. disclose a distributed acoustic system (900, fig. 9 and para 0058) comprising: two or more lasers (930); 
a pulser module (920) connected to each of the two or more lasers (930); 
a wavelength division multiplexer (940; refer to para 0058), wherein the pulser module (920) is connected to the WDM (940) as inputs (see fig. 9); 
a distal circulator (950, 952) connected to the WDM (940) by a fiber optic cable (optical data link connecting 940 to 950, see fig. 9); and 
a downhole fiber (FBG, refer to para 0059. Also refer to 0050: the system may be implemented in oil and gas downhole monitoring, in which case the fiber will be a downhole fiber) attached to the distal circulator (950, 952) as an output (see fig. 9) and wherein the downhole fiber comprises at least one sensing fiber (FBG1,…,FBGn).  
However, Dong et al. fail to teach the pulser module disposed after each of the two or more lasers.
Barfoot et al. teach a distributed acoustic system (see fig. 6 and refer to para 0035) comprising: an interrogator (618) that includes two or more lasers (610: lasers 610 generate more than one optical signals); a pulser module (620) disposed after and connected to each of the two or more lasers (610). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of the pulser module of Dong et al. to have it disposed after each of the two or more lasers, as taught by Barfoot et al. because applicant has not disclosed that positioning the pulser module after each of the two or more lasers provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with positioning the pulser module before or after the two or more lasers because the ability to generate pulses is not affected by the position of the module. 
Regarding claim 2, the combination of Dong et al. and Barfoot et al. teach all the features of this claim as applied to claim 1 above; however, in the embodiment of fig. 9, Dong et al. fail to teach an Erbium doped fiber amplifier disposed between the WDM and the distal circulator.
Dong et al., in the embodiment of figs. 1, 4, and 5, teach using an amplifier, such as an EDFA (520), connected between circulator (530) and pulsed laser (510) for amplifying the signal to a sufficient level to best utilize the interrogator (refer to para 0041). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system 900, of Dong et al., as modified by Barfoot et al., to include an Erbium doped fiber amplifier disposed anywhere along the system, such as between the WDM and the distal circulator, for amplifying the signal to a sufficient level to best utilize the system (refer to para 0041). 
Regarding claim 4, the combination of Dong et al. and Barfoot et al. teach all the features of this claim as applied to claim 1 above; Dong et al. further disclose a photo detector assembly (980, para 0058) connected to the distal circulator (950) by a second fiber optic cable (optical data link connecting circulator 950 to photo detector assembly 980).  
Regarding claim 5, the combination of Dong et al. and Barfoot et al. teach all the features of this claim as applied to claim 1 above; however, in the embodiment of fig. 9, Dong et al. fail to teach a second EDFA disposed between the distal circulator and the photo detector assembly.  
Dong et al., in fig. 1, teach first and second EDFA (120, 122, refer to para 0026), for amplifying signals to a sufficient level to best utilize the interrogator (refer to para 0041). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system 900, of Dong et al., as modified by Barfoot et al., to include a second EDFA disposed anywhere along the system, such as between the distal circulator and the photo detector assembly, for amplifying the signal to a sufficient level to best utilize the system (refer to para 0041). 
Regarding claim 6, the combination of Dong et al. and Barfoot et al. teach all the features of this claim as applied to claim 1 above; however, in the embodiment of fig. 9, Dong et al. fail to teach an interferometer disposed between the second EDFA and the photo detector assembly.  
Dong et al., in the embodiment of fig. 3, teach using an interferometer, such as (300) to provide information about laser output power and wavelength in real-time for laser calibration (refer to para 0029 and 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system 900, of Dong et al., as modified by Barfoot et al., to include an interferometer disposed between the second EDFA and the photo detector assembly, to provide information about laser output power and wavelength in real-time for laser calibration (refer to para 0029 and 0030).
Allowable Subject Matter
Claims 11-20 are allowed.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 11, Dailing and Dong et al. teach all the limitations of this claim except for delaying the light pulse from the pulser module for each of the two or more lasers into the downhole fiber by                         
                            
                                
                                    K
                                
                                
                                    N
                                
                            
                        
                     seconds, where k is a pulse repetition interval of the pulser module and N is equal to the number of lasers that are connected to the pulser module. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672